DETAILED ACTION
1. This action is in response to the amendment filed 09 April 2021.
2. Claims 1, 8, 14 and 15 are amended. Claims 1-15 are pending and have been examined in this application

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 112
4. Applicant's arguments filed 09 April 2021 have been fully considered and they are considered persuasive.
	The applicant argues that claim 14 has been rewritten to depend on claim 13 as suggested by the Office Action.
	The examiner agrees. The rejection has been removed. 


35 U.S.C. 101
5. Applicant's arguments filed 09 April 2021 have been fully considered and they are not considered persuasive.
	The applicant argues that In view of this 2019 guidance and Applicants' amendments to the claims, it becomes self-evident that the instant claims are patent eligible. In particular, as a practical application and the claims do not preempt anything in, nor do they even fall within, the now defined three main categories of Abstract ideas since currently, there are no tools that allow for the centralized management of such project. All communication is performed by phone calls or text messages. This problem with communication is better addressed in the amended claim which requires that the interface, when created, provides at least one electronic channel for communication amongst each of the at least two end user devices. Creation of a channel for communication amongst each of the at least two end-user devices cannot be performed in the mind, nor is it a method of organizing human activity. It is a technical function performed solely amongst devices. Furthermore, doing so is based on the generated metadata, e.g., because the necessary end-user devices to connect is Page 7 of 13USSN: 16/519,611Docket: SFND P1542determined from the metadata. The generation of the interface as insignificant extra-solution activity is incorrect, as the entire point of the claim is the proper generation of the interface. The claims is not a mere calculation/determination and as such the claims do not merely take an abstract idea and apply it to computers. Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind. Since a person cannot generate in his mind the interface called for in the claim the claim, nor would he perform the claim elements called for prior to creating the interface, the claim does not recite a mental process.  not all methods of organizing human activity are abstract ideas ... Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances. Thus, in actuality, what comes before the generation of the interface can be considered "pre-the-point-of-the-claim" activity. In other words, the Office Action appears to all but ignore the technical environment and such aspects of the claimed invention, which is the focus of the claim. Applicants' claims are not directed to an abstract idea under the first part (step one) of the Alice test or to step two of the Alice test since the Office Action asserts that the computer is recited at a high level of generality and comprises only a processor and a memory to simply perform the generic computer functions. To that extent, the Examiner does not appear to have considered the character of the claims as a whole, which is incumbent on the Examiner to do so. claimed elements are novel and not obvious, and hence, they are not well-understood, routine, and conventional activities.
	
	The examiner respectfully disagrees. The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”.  Furthermore, there are currently many ways that allow for the two way live communication of users through an interface system that are offered beyond just text messages and phone calls as stated above. There are many software programs available that allow the computer to become a live two way facilitator of communication with the use of metadata generated in the communication process. Therefore, using a construction management system to analyze project data of construction projects based on the analysis of the project data encompasses what a construction project manager would do when they utilize construction information to analyze the progress of a construction project with real time communication via modern electronic devices such as computers or telephones. Therefore, this is a calculation and analysis of information applied to computers by the users which is an abstract idea applied to computers. Therefore, other than a construction management system, processing circuitry, memory, and generating an interface at each of at least two end-user devices allowing each of the at least two end-user devices to collaboratively interact using the interface, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. The project manager can easily use a computer to generate a user interface to display what he or she visualizes in his or her mind so therefore this is a mental process. Furthermore, by managing human behavior such as facilitating communication with others, this is 

35 U.S.C. 102
6. Applicant's arguments filed 09 April 2021 have been fully considered and they are considered persuasive.
	The applicant argues that Karabin does not appear to teach all of the elements of Applicants' claims 1/8/15. As such Karabin also cannot teach any of Applicants' dependent claims which depend from claims 1/8/15.
The argument is moot since the rejection has changed and Karabin is now in combination 

35 U.S.C. 103
7. Applicant's arguments filed 09 April 2021 have been fully considered and they are not considered persuasive.
The applicant argues that the added reference Cullen is not cited as curing the deficiencies with respect to amended independent claims 1 and 8. Furthermore, any such motivation is irrelevant at least because the references do not teach all of the claim features. Thus, even assuming that a person having ordinary skill in the art would be motivated to combine the references Cullen and Karabin. 

The examiner respectfully disagrees. As stated above the only part of the amended claims 1 and 8 not taught by Karabiner are taught in Cullen. Furthermore, the other parts of the amended independent claims are taught by Karabiner as stated above. Since Karabiner teaches the organizing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claims 1, 8, and 15 recites the term “effectively” but what “effectively” is to one person would not be the same as the next. The specifications do not offer a description of how “effectively” is applied to the invention. For examination purposes they will be considered as demonstrating optimal effect. However, appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



8. Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are generally configured to analyze a project data of at least one construction project (Analyzing and Processing Information associated with the project; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); based on the analysis of the project data, derive metadata associated with the construction project, wherein the metadata designates at least various stages associated with the construction project and a completion threshold for each stage; (Analyzing and Receiving Information associated with the project; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) and based on the metadata, provide interactive visual features indicative of a progress of each of the stages associated with the construction project (Processing and Directing/Transmitting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) enables to modify a least one parameter related at least one of the stages (Transmitting and Processing Information; a Mental Process and Organizing and Analyzing Information, a Certain Method of Organizing Human Activity), and provides at least one effectively direct channel for effectively real-time electronic communication (Transmitting and Receiving Information; a Mental Process and Organizing and Analyzing Information, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing and Tracking Information and Organizing Human Activity but for the recitation of generic computer components. That is, other than a construction management system, processing circuitry, memory, and generating an interface at each of at least two end-user devices allowing each of the at least two end-user devices to collaboratively interact using the interface, nothing in the claim element precludes the step from  via modern electronic devices such as computers or telephones. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for organizing, analyzing, and tracking information, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements of “construction management system”, “processing circuitry”, “memory”, “end-user devices”, and “generating an interface at each of at least two end-user devices allowing each of the at least two end-user devices to collaboratively interact using the interface”. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the directing step for the providing of interactive visual features is insignificant extra-solution activity as this is transmitting and receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
[0047]The various embodiments disclosed herein can be implemented as hardware, firmware, software, or any combination thereof. Moreover, the software is preferably implemented as an application program tangibly embodied on a program storage unit or computer readable medium consisting of parts, or of certain devices and/or a combination of devices. The application program may be uploaded to, and executed by, a machine comprising any suitable architecture. Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units (“CPUs”), a memory, and input/output interfaces. The computer platform may also include an operating system and microinstruction code. The various processes and functions described herein may be either part of the microinstruction code or part of the application program, or any combination thereof, which may be executed by a CPU, whether or not such a computer or processor is explicitly shown. In addition, various other peripheral units may be connected to the computer platform such as an additional data storage unit and a printing unit. Furthermore, a non-transitory computer readable medium is any computer readable medium except for a transitory propagating signal.

Which shows that this is a generic system being utilized for this process, such as any computer. Applicant’s Specification also states:
“[0028]Based on the metadata, the system 130 is configured to generate and display the 
interface to both EPDs. The interface may be a web interface such as a form or a webpage, a web portal, and the like. The interface provides a plurality of interactive visual features. In an embodiment, each such interactive visual feature is indicative of a stage in the project and its progress. According to the above-mentioned example, in the project of the kitchen renovation, a time bar may be generated for the cabin replacement and a second one for the tiles cleaning. 
[0029]According to an embodiment, the interface provides communication means between 
the investor via the first EPD 120-1 and the vendor via the second EPD 120-2 such as, for example: chat, voice, MMS, a combination thereof, and so on. In an embodiment, a direct communication channel is established between the EPDs 120 to review and 
collaboratively interact with the interface.”

Which shows that this interface can be any web interface or any interface which connects multiple users, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the transmitting 
Independent claims 8 and 15 also contain the identified abstract ideas above, with the additional elements of a non-transitory computer-readable device which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2 and 9 also contain the identified abstract ideas, further limiting them such as by monitoring the progress of each stage (Collecting/Analyzing Step) and updating a respective interactive visual feature based on the monitoring progress (Transmitting the monitored and Analyzed information), which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Claims 3 and 10 also contain the identified abstract ideas, further limiting them such as by initiating a payment transaction (Analyzing and Transmitting Information), with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above (As the transmission of information between the devices is generic as above). 

Claims 6 and 13 also contain the identified abstract ideas, further limiting them such as by querying with the project data to derive the metadata of the construction project (Analyzing and Transmitting Information), with the additional element of a metadata database which is a generic computing component as per Applicant’s specification in [0024] where there are no details of the database itself, and under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above . 
Therefore, Claims 1-15 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20170091685 to Karabin (hereinafter referred to as “Karabin”) in view of US patent number 20060190391 to Cullen (hereinafter referred to as “Cullen”).

(A) As per claims 1/8/15, Karabin teaches analyzing project data of at least one construction project; (Karabin: [0080 the project data is analyzed by the project 0071 and applied to construction project management system,])
based on the analysis of the project data, derive metadata associated with the construction project, wherein the metadata designates at least various stages associated with the construction project and a completion threshold for each stage; (Karabin: [0144 using the data from the project to analyze and generate data and the associated metadata for the project information and then 0161 utilizing the project information and data and steps interpreted as stages which 0163 defines various indicators interpreted as thresholds for demonstrating completion of stages involved in the project with information])
and based on the metadata, generate an interface at each of at least two end-user devices allowing each of the at least two end-user devices to collaboratively interact using the interface, wherein the interface provides to each end-user device interactive visual features indicative of a progress of each of the stages associated with the construction project the interface enables each of a plurality of the at least two end-user devices to modify a least one parameter related at least one of the stages, and the interface provides at least one effectively direct channel amongst each of the at least two end-user devices. (Karabin: [0144 utilizing the project information and data to generate metadata with 0213 the use of various devices for communication interpreted as multiple end user devices for communications in a direct channel 0180 with a  graphical user interface is utilized with multiple users for the project to exchange information related to the project 0163 defines various indicators for 
For this claim and others, Karabin 0212 includes applying computers and computer systems to various processes such as communication.
Although Karabin teaches the application of data and metadata for project management as taught above, it does not explicitly teach real time communication.
Cullen teaches:
The application of real time communications (Cullen: [0175 describes the real time access of information between various users showed also in Fig 4D 0179 to an end user device type])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the tracking of a project through use of multiple user devices of Karabin with real time information use of Cullen as they are analogous art along with the current invention which solve problems related to tracking of projects, and the combination would lead to an increase in the efficiency and accuracy of the project being tracked by use of multiple user devices for communication as taught in [0179] of Cullen.

(B) As per claim 2/9, Karabin teaches monitoring the progress of each stage; (Karabin: [0161 the monitoring of progress at various steps of the project interpreted as stages])
and update a respective interactive visual feature based on the monitored progress. (Karabin: [0161 the monitoring of progress at various stages of the project is further described as encompassing display on a graphical user interface, 0190 includes updating various information of the user interface])


Karabin does not teach initiating/tracking transactional payments related to the project which are taught by Cullen:
…initiate a payment transaction… (Cullen: [0007 transactional project information collection, 0189 tracking and initiating payments related to the project])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the tracking of a project through use of multiple user devices of Karabin with tracking and initiating transactional payments related to the project of Cullen as they are analogous art along with the current invention which solve problems related to tracking of projects, it is old and well-known to track costs with construction projects, and the combination would lead to an increase in the efficiency and accuracy of the project being track by use of multiple user devices for communication as taught in [0179] of Cullen.

	(D) As per claim 4/11, Karabin teaches the first end-user device is associated and the second end-user device is associated. (Karabin: [As in claim 1, 0139 has the use of multiple user devices for communication amongst multiple users])
Karabin does not teach association with an investor and vendor which are taught by Cullen:
…with an investor… with a vendor… (Cullen: [0020 contains the utilization of vendors, 0477 contains utilization of investors])  
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine use of multiple user devices for communication amongst multiple users of Karabin with association with an investor and vendor of Cullen as they are analogous art along with the current 

(E) As per claim 5/12, Karabin teaches the metadata further includes: in each stage. (Karabin: [As in claim 1])
Karabin does not teach materials required, budget constraints, and payment terms which are taught by Cullen:
….type of materials required, budget constraints, and payment terms… (Cullen: [0336 includes the materials used for the project, 0412 describes various budget constraints, 0505 describes the utilization of payment terms])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine metadata for various stages of Karabin with materials required, budget constraints, and payment terms of Cullen as they are analogous art along with the current invention which solve problems of using metadata for information about various parts of a process as taught in [0618] of Cullen.

(F) As per claim 6/13, Karabin teaches querying a metadata database with the project data to derive the metadata of the construction project. (Karabin: [As in claim 1, 0144 utilizes storage in a database system for metadata, 0161 describes the querying for a database for information])

(G) As per claim 7/14, Karabin teaches generating performance data of the construction project; (Karabin: [As in claim 1])
and the metadata database using the performance data. (Karabin: [As in claim 1])
Karabin does not teach completion and updates which are taught by Cullen:

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine creating performance data and metadata from construction project data of Karabin with completion and updates of Cullen as they are analogous art along with the current invention which solve problems of using metadata and data for information about various parts of a process as taught in [0618] of Cullen.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170006135 A1
SIEBEL; THOMAS M. et al.
SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM
US 20120089410 A1
Mikurak; Michael G.
SYSTEM, METHOD AND ARTICLE OF MANUFACTURE FOR ENHANCED VISIBILITY DURING INSTALLATION MANAGEMENT IN A NETWORK- BASED SUPPLY CHAIN ENVIRONMENT
US 20060178918 A1
Mikurak; Michael G.
Technology sharing during demand and supply planning in a network-based supply chain environment
US 20160253710 A1
Publicover; Mark W. et al.
PROVIDING TARGETED CONTENT BASED ON A USER'S MORAL VALUES
US 20160196587 A1
Eder; Jeffrey Scott
Predictive modeling system applied to contextual commerce
US 20170249624 A1
Trickel; John P.
Pay Request System Resource and Allocation
US 20150302369 A1
Trickel; John
Pay Request System-Unit Pricing
US 20160048935 A1
Martinovic; Stefan et al.
COMPREHENSIVE QUANTITATIVE AND QUALITATIVE MODEL FOR A REAL ESTATE DEVELOPMENT PROJECT
US 20130332221 A1
Fay; Alexander et al.
Method And System For Determining Critical Information Interfaces
US 20140222610 A1
Mikurak; Michael G.
INCREASED VISIBILITY DURING ORDER MANAGEMENT IN A NETWORK-BASED SUPPLY CHAIN ENVIRONMENT
US 20170109735 A1
Sheng; Xinxin et al.
Computationally Efficient Transfer Processing and Auditing Apparatuses, Methods and Systems

Stern; Hadley Ruper et al.
Point-to-Point Transaction Guidance Apparatuses, Methods and Systems
US 20170048209 A1
Lohe; Timothy et al.
Crypto Key Recovery and Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Datastructures, Apparatuses, Methods and Systems
US 20110145279 A1
Chunilal; Rathod Yogesh
SYSTEM AND METHOD FOR DYNAMICALLY GENERATING A SURVEY RESULT(S) AND UTILIZING SURVEY DATA FOR CUSTOMIZATION, PERSONALIZATION AND CONFIGURATION OF HUMAN OPERATING SYSTEM 
US 20110153759 A1
Rathod; Yogesh Chunilal
METHOD AND SYSTEM FOR INTEGRATED ONLINE COMMUNICATION AND COLLABORATION
US 20120180071 A1
LESANDRO; Ronald M. et al.
COMPUTER ARCHITECTURE AND PROCESS FOR APPLICATION PROCESSING ENGINE


11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        5/25/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683